Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 10, 1975, which dismissed as untimely claimant’s appeal from a decision of a referee filed March 20, 1975, modifying and sustaining, as modified, the initial determination of the Industrial Commissioner of lack of total unemployment, and sustaining the initial determination of willful misrepresentation. Claimant does not dispute the board’s finding that notice of the referee’s decision was mailed on March 20, 1975 and that notice of appeal therefrom was filed more than 20 days thereafter, on August 26, 1975. In view of the explicit provisions of the statute regulating appeals in these administrative proceedings (Labor Law, § 621, subd 1), the statute must be strictly enforced (Matter of Moses [Catherwood], 31 AD2d 772; Matter of Conliffe [Catherwood], 28 AD2d 1051). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.